Deny and Opinion Filed January 31, 2022




                                    S  In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00046-CV

           IN RE MEADOWBROOK BAPTIST CHURCH, Relator

           Original Proceeding from the County Court at Law No. 5
                             Dallas County, Texas
                    Trial Court Cause No. CC--21-01593-E

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Carlyle
      In this original proceeding, relator challenges the trial court’s December 15,

2021 order granting real party in interest’s motion to compel access to and inspection

of relator’s hard drives by real party’s forensic computer expert.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that he lacks an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). As the

party seeking relief, relator has the burden of providing the Court with a properly

authenticated record establishing his right to mandamus relief. See TEX. R. APP. P.

52.3(k), 52.7(a); In re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig.

proceeding) (requiring relator to submit a record containing certified or sworn
copies). Relator has not provided a record with certified or sworn documents

establishing relator’s entitlement to the relief requested. Based on the record before

us, we conclude relator has not established a right to mandamus relief. Accordingly,

we deny the petition for writ of mandamus without prejudice to refiling a petition

with a record that complies with Texas Rule of Appellate Procedure 52. See TEX. R.

APP. P. 52.3(k), 52.7(a).




                                           /Cory L. Carlyle/
                                           CORY L. CARLYLE
                                           JUSTICE

220046F.P05




                                         –2–